Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT

            An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to an applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
            The following changes have been made in a subject of the application to place the claims in a condition for allowance:

                                                                    Claim

In claim 1: 
- line 3, deleted  “and” .      
- line 6, inserted --target--  after “the” .      

          The above change was made to place the application in better condition for allowance.

REASONS FOR ALLOWANCE
       
          The following is an Examiner's Statement of Reasons for Allowance: 

          Claims 1-16 are allowed because none of the prior art references of record teaches a bio-printing method comprising steps of preparing a target digital model representative of a three-dimensional organization of tissue to be manufactured;  a step of calculating a digital printing model according to the digital model of a product to be manufactured, and a predictive development model a, as well as the characteristics of components to be printed; and a step of controlling a bio-printing equipment for the deposition of a plurality of layers of living cells and biomaterials carried out according to the digital printing model thus calculated.

           Claims 17-21 allowed because none of the prior art references of record teaches a bio-printing system, comprising: a bio-printing station equipped with: at least one bio-printing head capable of controlling a transfer of biomaterials and/or living cells to a target; 2D characterization means for recording data of each layer during the bio-printing step; and a computer controlling the bio-printing station, comprising means for defining and recording in memory of the computer a target digital model representative of a three-dimensional organization of a product to be manufactured; and a computer associated with a memory for recording a plurality of digital predictive development models, and storing a program that, when executed by the computer, controls: a step of calculating a digital printing model calculated according to: the target digital model of the product to be manufactured; a predictive development model and the characteristics of components to be printed; and a step of controlling the bio-printing station by application of the calculated digital printing model.

Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pub. 2004/0084164; US Pub. 2008/0070304) cited in the PTO 892 form show a bioprinter which is deemed to be relevant to the present invention.  These references should be reviewed.

CONCLUSION

            Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.
   
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ANH T VO/Primary Examiner, Art Unit 2853